DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner notes the Patent Trial and Appeal Board decision rendered 01 SEP 2021.  The status of the claims is as follows:
Claims 1-20 are pending.
Claims 1-11 and 14-20 are rejected.
Claims 12 and 13 are allowed (indicated allowable 04 OCT 2019).

EXAMINER’S AMENDMENT
The Patent Trial and Appeal Board affirmed the rejections of Claims 1-11 and 14-20 in the decision rendered 01 SEP 2021.  The period under 37 CFR 90.3 for seeking court review of the decision by the Patent Trial and Appeal Board rendered 01 SEP 2021 has expired and no further action has been taken by appellant.  The proceedings as to the rejected claims are considered terminated, see 37 CFR 1.197(b).  Pursuant to MPEP 1214.06(II), since Claims 12 and 13 stand allowed, Examiner is permitted to cancel the rejected claims in the application by Examiner’s Amendment.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-11 and 14-20 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Examiner considers the closest prior art to the subject matter of Claims 12 and 13 to be Claims 1, 4, 5, 7, and 8 of U.S. Patent 10,202,685 for its teaching of forming oxide crystal thin films from e.g. gallium bromide and water by spraying means.  This reference was only applicable under the nonstatutory double patenting doctrine.  Applicant has filed an accepted Terminal Disclaimer to the ‘685 patent; as such, there is no longer a nonstatutory double patenting rejection to be made for Claims 12 and 13.  Examiner has not found a reference or combination of references, alone or in combination with the references of record in the application, which teach or suggest the formation of oxide crystal thin films from raw material particles formed from a solution comprising gallium bromide or gallium iodide and water and from raw material particles formed from a solution comprising an aluminum organometallic complex and water, said particles being carried to a sample surface comprising a corundum structure by a carrier gas to form a corundum structure oxide crystal film thereon.  Therefore, Claims 12 and 13 are allowed as Claim 13 necessarily contains these limitations of Claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712             

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712